 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeystone Pretzel Bakery, Inc. and Bakery and Con-fectionery Workers International Union of America,Local 6. Case 4-CA-8746May 24, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn June 13, 1978, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a memorandum in support of its ex-ceptions, the General Counsel filed exceptions and asupporting brief, and Respondent filed cross-excep-tions and a supporting brief. Subsequently, the Gen-eral Counsel filed an answering brief to Respondent'scross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, asmodified herein.I Respondent contends that the Board should reject the AdministrativeLaw Judge's credibility resolutions on the ground that the AdministrativeLaw Judge used a "boilerplate footnote," failing to either specify reasons forhis credibility resolutions or summarize conflicts in the testimony, and uni-formly discredited Respondent's witnesses. Respondent further contends that"the inherent probabilities" militate against the testimony credited by theAdministrative Law Judge and that the Administrative Law Judge evi-denced a bias or prejudice in favor of the Charging Party in this proceeding.As we have stated in the past, we agree that it is bad practice for anAdministrative Law Judge to use a boilerplate footnote or other generalizedfinding on credibility issues, since that practice increases the Board's burdenof assessing a cold record. However, a boilerplate footnote in itself is insuffi-cient reason to reject routinely the Administrative Law Judge's findings andis not a basis for the Board to conclude that the Administrative Law Judgefailed to consider all the evidence. See Don Moe Motors, Inc., 237 NLRB1525, fn. 1 (1978), and cases cited therein. Accordingly, we have carefullyexamined the entire record in light of Respondent's contentions and find nobasis for reversing his findings. We further reject, as unsupported, thecharges of bias alleged by Respondent.2 The Administrative Law Judge concluded that Respondent violated Sec.8(aXl) of the Act when Secretary-Treasurer Horace Groff, during a conver-sation with employee Ken Hall on May 27, 1977, stated that he had heardfrom several sources that Hall knew something about the Union and that hewould check his sources to determine whether Hall was lying about havingnothing to do with the Union. The Administrative Law Judge found thatGrofis statements constituted an implicit assertion of surveillance and arestraint upon employee exercise of rights guaranteed by the Act. Respon-dent excepts to this finding on the ground that the complaint did not specif-ically allege these facts as a violation of the Act. It is well established thatwhere, as here, the facts underlying the violation are fully developed at thehearing, an unfair labor practice finding can be based on the issues litigatedas well as those specifically alleged in the complaint. C d E Stores, Inc.,C E Supervalue Division, 221 NLRB 1321, fn. 3 (1976).The Administrative Law Judge found, and we agree, that Respondent'sentire course of conduct at a May 31 meeting, including Respondent's solic-iting and satisfying grievances, violated Sec. 8(aXl) of the Act. However, theAdministrative Law Judge failed to include specific language in his recom-1. The Administrative Law Judge found that Re-spondent's president, Glen Hyneman, as he was dis-tributing paychecks on May 27, 1977,3stated to em-ployee Ken Rohrer, "Here is your check, unionsteward." The Administrative Law Judge furtherfound that Hyneman made this remark in a jocularfashion and that Rohrer took it as a joke.4He con-cluded, therefore, that Hyneman's conduct was notviolative of Section 8(a)(l) of the Act, and recom-mended that the allegation based on this incident bedismissed. We disagree with the Administrative LawJudge's conclusion.As the Board stated in Hanes Hosiery, Inc., 219NLRB 338 (1975):We have long recognized that the test of inter-ference, restraint, and coercion under Section8(a)(1) of the Act does not turn on Respondent'smotive, courtesy, or gentleness, or on whetherthe coercion succeeded or failed. The test iswhether Respondent has engaged in conductwhich reasonably tends to interfere with the freeexercise of employee rights under the Act.Respondent's conduct herein meets this test. Al-though Hyneman's remark may be characterized asjocular, "[i]t is the fact, and not the manner, of inter-rogation [or, as here, creation of the impression ofsurveillance] which interferes with or coerces the em-ployees in the exercise of their rights."5Moreover,this incident was not an isolated one, but occurred inthe midst of Respondent's other unfair labor prac-tices, inlcuding interrogation of Rohrer and other em-ployees concerning their union activities. Only a fewdays earlier, Hyneman had interrogated Rohrerabout the Union. When Rohrer denied knowing any-thing about the Union, Hyneman stated that he hadbeen told Rohrer and employee Ken Hall had beenpassing out cards and were ringleaders in the unionactivity. Also, Hyneman and Horace Groff, Respon-dent's secretary-treasurer, had been at the plant onthe evening of May 26, and Hyneman had interro-gated Hall about the Union. Further, as Hynemanwas passing out paychecks on May 27, he also inter-rogated employee Charles Swift about the Union.When Swift replied that he knew nothing, Hynemanmended Order with respect to his finding that Respondent promised to sat-isfy the employee's grievances. Accordingly, we shall include an appropriateprovision in our Order.3 Unless specifically stated otherwise, all dates herein refer to 1977.The Administrative Law Judge refers to this incident in both sec. Ill,B,5,and sec. Ill,C,6, of his Decision. In the latter section, the AdministrativeLaw Judge erroneously states that the incident involved Hyneman and em-ployee Ken Hall. The record clearly shows that the incident involved Hyne-man and Rohrer. This apparently inadvertent error is insufficient to affectthe results of our decision.Hanes Hosiery, Inc., supra at fn. 2. See also Jarva Incorporate4 235NLRB 1047, 1051 (1978).242 NLRB No. 77492 KEYSTONE PRETZEL BAKERYkicked some boxes nearby and said that if he were notthe boss he would be "kicking some asses."Hyneman's reference to Rohrer as "union steward"clearly indicated his knowledge of Rohrer's union ac-tivities. Yet there is nothing in the record to suggestthat Hyneman's knowledge of those activities couldhave been acquired through casual and normal obser-vation of employees. Rather, the remark, in the cir-cumstances here, clearly implies that Hyneman'sknowledge had been acquired through surveillance ofunion activities. Accordingly, we conclude that Hyne-man's reference to Rohrer as "union steward" vio-lated Section 8(a)(l) of the Act.2. The Administrative Law Judge found that theUnion had not been designated as bargaining repre-sentative by a majority of Respondent's employees.He based this finding on his determination that theauthorization cards signed by employees SandraMays, Phyllis Kline, and Doris Geyer did not consti-tute valid designations of the Union as bargainingrepresentative. Contrary to the Administrative LawJudge, we find, for the reasons set forth below, thatthe cards signed by Mays, Kline, and Geyer are validdesignations and we shall count these cards in deter-mining the Union's majority status.The record shows that all 17 authorization cardssubmitted by the General Counsel in support of theUnion's claim of majority status contain clear andunambiguous language indicating that the signers au-thorized the Union to represent them for the purposeof collective bargaining. Union Business Representa-tive Thomas Murray solicited 12 of the 17 authoriza-tion cards-7 at a union organizational meeting onMay 21, and 5, including those of Mays, Kline, andGeyer, by individual solicitations on various dates be-tween May 23 and 27. The only testimony in the rec-ord pertaining to the circumstances surrounding thesolicitation of the cards signed by Mays, Kline, andGeyer is that of Murray. Mays and Geyer did nottestify at the hearing and, although Respondentcalled Kline as a witness, she was not questioned as tothe circumstances surrounding the signing of her au-thorization card.Murray testified that on May 24 he visited Kline'shome, where Geyer also happened to be visiting, andspoke with them for half an hour to an hour about theUnion, wages and working conditions in the area,and contracts which the Union had with variousplants. Murray asked Kline and Geyer to sign cards,stating that the purpose of the cards was "to bring anelection in, for the purpose of negotiating a contract,to better the wages, working conditions, etc., thebenefits." Kline and Geyer then filled out and signedtheir cards. Murray testified that he went to Mays'home on May 27, where Mays told him that she hadheard rumors that the Union was "around." Murrayasked Mays to sign a card, telling her what he hadtold Kline and Geyer as to the purpose of the card.In finding these three cards to be invalid designa-tions, the Administrative Law Judge held in effectthat the General Counsel has a burden of provingthat the employees read their cards and that the Gen-eral Counsel did not meet this burden. The Adminis-trative Law Judge reasoned that Murray's statementof the cards' purpose was inconsistent with the lan-guage on the face of the cards and, absent proof thatthe employees read their cards, Murray's statementconstituted a representation that the only purpose ofthe card was to "get an election." We disagree.In N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), the Supreme Court approved Board lawon determining the validity or invalidity of authoriza-tion cards, as set forth in Cumberland Shoe Corpora-tion, 144 NLRB 1268 (1963), enfd. 351 F.2d 917 (6thCir. 1975), and reaffirmed in Levi Strauss & Co., 172NLRB 732 (1968). The Court described Board law inthe following terms (395 U.S. at 584):Under the Cumberland Shoe doctrine, if the carditself is unambiguous (i.e., states on its face thatthe signer authorizes the Union to represent theemployee for collective bargaining purposes andnot to seek an election), it will be counted unlessit is proved that the employee was told that thecard was to be used solely for the purpose ofobtaining an election.With respect to employees who sign cards upon al-leged misrepresentations as to their purpose, theCourt said, "[E]mployees should be bound by theclear language of what they sign unless that languageis deliberately and clearly canceled by a union adher-ent with words calculated to direct the signer to disre-gard and forget the language above his signature."(395 U.S. at 606.) The Court cautioned the Board notto apply the Cumberland Shoe rule mechanically, andquoted with approval the Board's language in LeviStrauss, supra, that "It is not the use or nonuse ofcertain key or 'magic' words that is controlling, butwhether or not the totality of circumstances sur-rounding the card solicitation is such as to add up toan assurance to the card signer that his card will beused for no purpose other than to help get an elec-tion." (395 U.S. at fn. 27.)One factor which the Board has considered in the"totality of circumstances" is whether the employeesread the cards. Thus, where an employee was toldthat his card would be used only to get an election,affirmative evidence that the employee did not readthe card supported the conclusion that the card wassigned in reliance on the misrepresentation as to its493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly purpose.6On the other hand, where employeeswere merely told the purpose of their cards was to getan election, affirmative evidence that the employeesread their cards supported the conclusion that the ref-erence to an election were not misrepresentations ofthe cards' purpose.7In other cases, however, theBoard has held authorization cards valid, without ref-erence to, and in the apparent absence of, affirmativeevidence that the employees read their cards.8In the instant case, there is no evidence as towhether Mays, Kline, and Geyer read their cards. Asmentioned above, Mays and Geyer did not testifyand Kline was not questioned about the circum-stances surrounding the signing of her card. However,in our view, the absence of such evidence does not, assuggested by the Administrative Law Judge, compel aconclusion that these employees did not intend todesignate the Union as collective-bargaining repre-sentative.We conclude that the General Counsel established,through Murray's testimony and the unambiguouslanguage on the face of the authorization cards, theprima facie validity of the cards signed by Mays,Kline, and Geyer. Murray's statements that the cardswould be used to get an election did not negate, andwere not inconsistent with, the clear and unambigu-ous statement on the cards that the signers authorizedthe Union to represent them for purposes of collectivebargaining. We find nothing in the circumstances sur-rounding the solicitation of the cards which wouldindicate that Murray deliberately and clearly directedthese employees to disregard the language on thecards, or otherwise assured them that their cardswould be used for no purpose other than to get anelection. Accordingly, in the absence of any misrepre-sentation as to the purpose of the cards, we find thecards of Mays, Kline, and Geyer to be valid designa-tions of the Union as collective-bargaining represent-ative.For similar reasons, we will count all seven of theauthorization cards executed at a union organization-al meeting on May 21. At the union meeting, Murraydistributed cards to the seven employees in attend-ance and told them that the cards would be used "forthe purpose of bringing a federal election into theplant, and through this process ... become the bar-gaining agent for wages, hours and working condi-6 Brookland, Inc., 221 NLRB 35(1975). Cf Serv-U-Stores, Inc., 234 NLRB1143 (1978), where the fact that an employee had read his card was deemedirrelevant, since the solicitors of the card had told the employee that the cardwould be used only to obtain an election, thereby canceling the language onthe card and directing the employee to disregard the language above hissignature.7 Hedsirom Company, a subsidiary of Brown Group, Inc., 223 NLRB 1409(1976).' See, e.g., Walgreen Company, 221 NLRB 1096 (1975); Medley DistillingCompany, Inc., 187 NLRB 84, 85, fn. 8 (1970).tions and benefits," Murray's credited testimony wasthat the employees "reviewed the cards," and weagree with the Administrative Law Judge that thismeans the employees read the cards. Murray testifiedthat he said to the employees at the time they signedtheir cards, "You have already formed yourself aunion. You got together. You have already took [sic]the first step by getting the cards signed." Inasmuchas these employees were not told that their cardswould be used solely for the purpose of obtaining anelection, and the totality of circumstances does notindicate that Murray's statements amounted to an as-surance that the cards would be used for no purposeother than to get an election, we find these cards arevalid designations of the Union as collective-bargain-ing representative.Accordingly, we find that the Union solicited validauthorization cards from a majority of employees inthe appropriate unit of 29 employees.93. We further find that the unfair labor practicescommitted by Respondent warrant the issuance of abargaining order in this case. The record shows thatRespondent embarked on its course of unlawful con-duct shortly after the Union's organizational cam-paign began in April, when it engaged in surveillanceand encouraged and authorized employee DouglasShertzer to engage in surveillance. Respondent'scourse of unlawful conduct continued through May,when Respondent unlawfully granted Shertzer's wageincrease, withheld Hall's wage increase, continued itssurveillance of union activities, and interrogated em-ployees as to their union activities. Respondent's un-lawful activity culminated in the May 31 employeemeeting, during which Respondent solicited andpromised to satisfy employees' grievances, promisedand subsequently granted retroactively raises to al-most all employees, and conducted an unlawful poll.We find that this campaign of serious and extensiveunfair labor practices had the tendency to underminethe Union's majority strength and impede the elec-tion process. In this regard, we agree with the Admin-istrative Law Judge's findings that in I week theUnion's support in the plant had been obliterated and9 As mentioned above, the General Counsel submitted 17 authorizationcards in support of the Union's claim of majority status. In addition to thecards of Mays, Kline, and Geyer and the seven cards executed at the May 21union meeting, found above to be valid, Murray solicited cards from em-ployees Ken Hall and Jim Helm, and five cards were solicited by employees.We adopt the Administrative Law Judge's findings that these cards are alsovalid designations of the Union as bargaining representative. In finding em-ployee Helm's card to be valid, however, we find it unnecessary to rely onthe fact that Helm testified as a witness for the General Counsel.The parties stipulated to the inclusion of 28 employees in the unit and tothe exclusion of office clerical employees. The Administrative Law Judgefound, and we agree, that employee Joanne Herbert should be included inthe unit and that the truckdriver, the three bakers, Leroy Hyneman, andMichael Boaman should be excluded from the unit. Member Truesdalewould exclude Leroy Hyneman and Michael Boaman on the ground thatthey have close familial relationships with Respondent's management. Seethe dissent in Tops Club, Inc., 238 NLRB 928 (1978).494 KEYSTONE PRETZEL BAKERYthat the result of the May 31 poll more reliably re-flected the success of Respondent's unfair labor prac-tices than the employees'uncoerced desires. We fur-ther find that the possibility of erasing the effects ofRespondent's unfair labor practices and of insuring afair election by the use of traditional remedies isslight. Therefore, for all the above reasons, we con-clude that the employees' sentiment, once expressedthrough authorization cards, would, on balance, bebetter protected by our issuance of a bargaining orderthan by traditional remedies.The 17 authorization cards were signed betweenMay 21 and 27, 1977.10 Thus, a least by May 27, theUnion represented a majority of employees in thebargaining unit. We will therefore order that Respon-dent bargain with the Union as of May 27, 1977."4. The Administrative Law Judge found, and weagree, that Respondent committed numerous viola-tions of the Act by various kinds of conduct fullydescribed in the attached Decision. The Administra-tive Law Judge failed, however, to specify which sec-tions of the Act were violated and to set forth specificconclusions of law in his Decision. Accordingly, andin view of our additional findings herein, we make thefollowing:CONCLUSIONS OF LAWI. The Respondent, Keystone Pretzel Bakery, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Bakery and Confectionery Workers Interna-tional Union of America, Local 6, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and part-time production andmaintenance employees employed by Respondent atits Lancaster, Pennsylvania, plant, excluding thetruckdriver, office clerical employees, and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. By interrogating employees Rohrer, Hall, andSwift about their union activity, Respondent engagedin unfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.5. By engaging in, and authorizing and encourag-ing, surveillance of union activities of employees, Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.10 In sec. I,A, of his Decision, the Administrative Law Judge stated thatthe Union had secured signed authorization cards from 17 employees byMay 24; however, the record clearly shows that Sandra Mays signed herauthorization card on May 27.n Bandag, Incorporated 228 NLRB 1045 (1977); Beasely Energy. Inc.d/b/a Peaker Run Coal Company, Ohio Division 1. 288 NLRB 93 (1977):Trading Port, Inc., 219 NLRB 298 (1975). See also Bighorn Beverage, 236NLRB 736 (1978).6. By creating the impression that Respondent wasengaged in surveillance of union activities of employ-ees, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. By telling employee Hall that Respondentwould check his sources to determine whether Hallwas lying about his union activities, Respondent en-gaged in an unfair labor practice within the meaningof Section 8(a)(1) of the Act.8. By telling employee Rohrer that Respondenthas been told Rohrer and Hall were passing outunion cards and that Respondent considered Rohrerand Hall ringleaders in the union activity. Respon-dent engaged in unfair labor practices within themeaning of Section (8)(a)( ) of the Act.9. By discriminatorily enforcing plant rules or dis-cipline against employee Hall because of his unionactivity, Respondent engaged in an unfair labor prac-tice within the meaning of Section 8(a)(1) of the Act.10. By indicating to employees, including Rohrer,Hall, and Swift, Respondent's disapproval of theunion activity of employees, Respondent engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.11. By telling employee Hall that Respondentwould not tolerate a union among its employees, Re-spondent engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.12. By granting employee Shertzer a wage increasebecause he engaged in surveillance of union activityof employees and informed Respondent of the Unionactivity of employees, Respondent engaged in an un-fair labor practice within the meaning of Section8(a)(1) of the Act.13. By its entire course of conduct at the May 31,1977, meeting-including paying employees to at-tend, paying employees for more than the time theyspent attending the meeting, soliciting and promisingto satisfy grievances, promising wage increases andother benefits, sponsoring an unlawful poll, and giv-ing the employees free lunches-Respondent engagedin unfair labor practices within the meaning of Sec-tion 8(a)(l) of the Act.14. By granting employees retroactive wage in-creases which Respondent promised at the May 31,1977, meeting, Respondent engaged in an unfair la-bor practice within the meaning of Section 8(a)(1) ofthe Act.15. By its discriminatory refusal to grant employeeHall a wage increase because of his union activities,Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (I) of the Act.16. The above-described unfair labor practices areunder labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARD17. At least by May 27, 1977, the Union represent-ed a majority of the employees in the above-describedappropriate bargaining unit, and, since that date, theUnion has been the exclusive bargaining representa-tive of said employees within the meaning of Section9(a) of the Act.18. The aforesaid unfair labor practices were sosubstantial and pervasive that they disrupted the elec-tion processes, precluding a fair election and warrant-ing an order to bargain.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Key-stone Pretzel Bakery, Inc., Lancaster, Pennsylvania,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union ac-tivities.(b) Engaging in, or authorizing or encouraging,surveillance of union activities of employees.(c) Giving employees the impression that the Re-spondent is engaged in surveillance of union activitiesof employees.(d) Telling employees that Respondent will checkto determine whether employees are engaged in unionactivities.(e) Telling employees that Respondent considersthem, or other employees, to be leaders or ringleadersof, or active in, union activity.(f) Discriminatorily enforcing plant rules or disci-pline because of union activity of employees.(g) Indicating to employees Respondent's disap-proval of the union activities of employees.(h) Telling employees that Respondent will not tol-erate a union among employees.(i) Refusing to grant employees wage increases be-cause of their union activity.(j) Granting wage increases to employees becausethey engage in surveillance of union activity amongemployees, or because they inform Respondent as tothe union activities of employees.(k) Giving or promising employees wage increasesin order to discourage union activity of employees.(1) Holding meetings of employees for the purposeof discouraging union activity of employees.(m) Paying employees for attendance at meetingsheld for the purpose of discussing union activity,where such meetings are held at a time when theplant is not operating, or during times other thanregular work periods, unless employees who do notattend are also paid.(n) Paying employees for more than the time theyspend in attending meetings called for the purpose ofdiscussing union activity.(o) Soliciting grievances from employees andpromising to satisfy such grievances at a time when alabor organization is seeking to organize the employ-ees.(p) Permitting balloting by employees on companyproperty as to whether they desire to be representedby a union, unless the balloting complies with thesafeguards required by the Board, as described inStruksnes Construction Co., 165 NLRB 1062 (1967).(q) In any other manner discouraging membershipin a labor organization, or interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.Nothing herein shall be construed as requiring Re-spondent to revoke any wage increases or other bene-fits previously granted.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, bargain collectively with Bakeryand Confectionery Workers International Union ofAmerica, Local 6, as the exclusive bargaining repre-sentative since May 27, 1977, of the employees in theunit described below with respect to wages, hours,and other terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed contract. The appropriate unit is:All full-time and part-time production and main-tenance employees employed by Keystone Pret-zel Bakery, Inc., at its Lancaster, Pennsylvania,plant; excluding the truckdriver, office clericalemployees, and supervisors as defined in the Act.(b) Post at its Lancaster, Pennsylvania, place ofbusiness, copies of the attached notice marked "Ap-pendix."'2Copies of said notice, on forms providedby the Regional Director for Region 4, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director of Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith."1 In the event that this Order is enforced by judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."496 KEYSTONE PRETZEL BAKERYAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing and the taking of evidence, theBoard has found that we engaged in unfair laborpractices in violation of the National Labor RelationsAct. The Board has ordered us to cease and desistfrom such conduct and to take certain affirmative ac-tion. In compliance with the Order of the Board, wehereby notify our employees that:WE WILL NOT interrogate employees abouttheir union activities.WE WILL NOT engage in, or authorize or en-courage, surveillance of union activities of em-ployees.WE WILL NOT give employees the impressionthat we engage in surveillance of union activitiesof employees.WE WILL NOT tell employees that we will makea check to determine whether employees are en-gaged in union activities.WE WILL NOT tell employees that we considerthem, or other employees, to be leaders or ring-leaders of, or active in, union activity.WE WILL NOT discriminatorily enforce plantrules or discipline because of union activity ofemployees.WE WILL NOT indicate to employees our disap-proval of the union activity of employees.WE WILL NOT tell employees that we will nottolerate a union among employees.WE WILL NOT refuse to grant employees wageincreases because of their union activity.WE WILL NOT grant wage increases to employ-ees because they engage in surveillance of unionactivity among employees, or because they in-form us as to the union activity of employees.WE WILL NOT give or promise employees wageincreases in order to discourage union activity ofemployees.WE WILL NOT hold meetings of employees forthe purpose of discouraging union activity.WE WILL NOT pay employees for attendance atmeetings held for the purpose of discussingunion activity, where such meetings are held at atime when the plant is not operating, or duringtimes other than regular work periods, unlessemployees who do not attend are also paid.WE WILL NOT pay employees for more thanthe time they spend in attending meetings calledfor the purpose of discussing union activity.WE WILL NOT solicit grievances from employ-ees and promise to satisfy such grievances at atime when a labor organization is seeking to or-ganize employees.WE WILL NOT permit balloting by employeeson company property as to whether they desireto be represented by a union, unless the ballotingcomplies with the safeguards required by theBoard, as described in the case of Struksnes Con-struction Co., 165 NLRB 1062 (1967).WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their right to engage in or to refrainfrom engaging in any or all the activities speci-fied in Section 7 of the Act. Those activities in-clude the right to self-organization, to join, assist,or support unions, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mu-tual aid or protection.Nothing herein shall be construed as requiring usto revoke any wage increases or other benefitspreviously granted.WE WILL, upon request, bargain collectivelywith Bakery and Confectionery Workers Inter-national Union of America, Local 6, as the ex-clusive bargaining representative since May 27,1977, of the employees in the following appropri-ate unit, with respect to wages, hours, and otherterms and conditions of employment:All full-time and part-time production andmaintenance employees employed by Key-stone Pretzel Bakery, Inc., at its Lancaster,Pennsylvania, plant; excluding the truck-driver, office clerical employees, and supervi-sors as defined in the Act.KEYSTONE PRETZEL BAKERY, INC.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnJune 16, 1977, Bakery and Confectionery Workers Interna-tional Union of America, Local 6, the Union, filed the in-stant unfair labor practice charge against Keystone PretzelBakery, Inc.,' the Respondent, pursuant to the NationalLabor Relations Act, as amended, 29 U.S.C. §151, et seq.On August 31, 1977. the Acting Regional Director for Re-gion 4 of the Board (Philadelphia, Pennsylvania) issued acomplaint on the charge alleging that the Respondent hadcommitted various unfair labor practices in violation ofSection 8(a)(1), (3), and (5) of the Act. Service was duly' As amended at the heanng.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade on the Respondent and the Union. The Respondentduly filed an answer denying the allegations of unfair laborpractices. Thereafter, upon notice, the complaint wasamended, and the Respondent filed a supplemental answerin denial.Pursuant to notice a hearing was held before me at Lan-caster, Pennsylvania, on November 17 and 18 and Decem-ber 6 and 7, 1977. The General Counsel, the Union, and theRespondent appeared at the hearing, and all parties wereafforded full opportunity to be heard, to introduce and tomeet material evidence, and to present oral argument andto file briefs. At the hearing the complaint was furtheramended, over objections by the Respondent, to includeadditional allegations of unfair labor practices, which theRespondent denied. At the conclusion of the GeneralCounsel's case in chief, the Respondent moved to discussparagraphs 5(b) and (c), and paragraph 8 of the complaint,on the ground that no evidence was adduced to sustainthem. The motion was granted as to paragraph 8, and rul-ing reserved as to 5(b) and (c), pending study of the tran-script. At this time, the Respondent's motion to dismiss 5(b)and (c) is granted.On January 31, 1978, the General Counsel and the Re-spondent filed briefs. Upon consideration of the entire rec-ord, and the briefs, and from my observation of the wit-nesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the Commonwealth of Pennsylvania. Re-spondent is engaged in the production of pretzels at 1116Marshall Avenue, Lancaster, Pennsylvania. During the pastyear, Respondent purchased goods valued in excess of$50,000 directly from firms outside the Commonwealth ofPennsylvania. Respondent is, and has been at all times ma-terial herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONBakery and Confectionery Workers International Unionof America, Local 6, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICES2A. BackgroundOn December 2, 1976, Glen Hyneman and Horace Groffpurchased Respondent's facility from its former owner forthe manufacturing of pretzels. The business employs about2 The findings herein are based on record evidence and testimony, some-times disputed. Though the findings may not contain or refer to all theevidence, all has been considered. Any testimony contrary to the findings hasnot been credited. Credibility resolutions have been made on the basis of thewhole record, including the inherent probabilities of the testimony and thedemeanor of the witnesses.40 people. Hyneman is president and Groff is secretary-treasurer of Respondent.During its first several months the new ownership en-countered a number of problems requiring priority atten-tion: loss of important accounts, a fire, and the gas crisis ofthe winter of 1976-77 which curtailed the use of natural gasfor industrial use in certain areas of the country. Theseproblems were overcome, but not, apparently, without ne-glect of Respondent's labor relations.About April 1977, the Union began an organizationalcampaign among Respondent's employees. Rumors of theactivity reached Respondent's management during thatmonth. The Union solicited authorization cards from em-ployees, and on May 21, 1977, an organizational meetingwas held in Lancaster. By May 24, the Union had securedthe signatures of 17 employees in a claimed appropriateunit of 28 employees, and on June I the Union filed a peti-tion with the Board for certification as bargaining repre-sentative of those employees.In the interim, the Respondent is alleged to have engagedin various unfair labor practices, including interference, re-straint, and coercion, discouragement of union member-ship, and refusal to bargain collectively, in order to combatthe union activity.B. Interference, Restraint, and CoercionI. Shertzer's conversations with President HynemanDuring April and May 1977, employee Douglas Shertzer,on his own initiative, came to President Hyneman concern-ing the union activity, as a consequence of which they helda number of meetings. These meetings were surreptitious, atShertzer's request, for the reason that he did not want theemployees to see him talking to President Hyneman.The first approach was in April, when Shertzer came toPresident Hyneman and told him that a union was trying toget into Keystone, to which Hyneman replied that a unionhad previously sought to get in. On a later occasion, Shert-zer told Hyneman that there were a lot of complaints andbackstabbing among the employees, that the Union wasreally building, and that there should be a meeting of em-ployees. Hyneman apparently made no response at thattime to Shertzer's suggestion for a meeting. Hyneman toldShertzer, at which meeting is not clear, that Shertzer could"go out among the employees and find out information andreport back to him," and, if Shertzer learned information ofany importance, to "let him [Hyneman] know."Thereafter, Shertzer reported to Hyneman several timesconcerning the union activity.2. Boaman's recommendation of wage increases forShertzer and HallAbout early May 1977, Plant Manager Boaman recom-mended that Ken Hall and Douglas Shertzer be given wageincreases of 25 cents per hour, from $3 to $3.25. When therecommendations came across his desk, President Hyne-man took no action on them for some time, then approvedthe raise for Shertzer, but not for Hall. This matter is dis-cussed further infra.498 KEYSTONE PRETZEL BAKERY3. May 23; Hyneman's conversation with Ken RohrerAt the May 21 union organizational meeting, employeeKen Rohrer signed a union card. He thereafter receivedfrom employee Charles Swift three authorization cardssigned by employees George Heiselman, Dawn Heiselman,and Robert Fickes, which Rohrer turned over to UnionBusiness Representative Thomas Murray.About May 23, 1977, President Hyneman came toRohrer at his place of work and asked Rohrer if he knewanything about the Union. Rohrer replied no. Hynemantold Rohrer not to insult his intelligence, adding that he hadbeen told that Rohrer and Ken Hall had been passing outunion cards and were ringleaders in the union activity.Rohrer reiterated his denial.4. May 26; President Hyneman's visit to the plantAt approximately 10 p.m., on the night of Thursday,May 26, 1977, Douglas Shertzer telephoned PresidentHyneman at the latter's home, some 30 minutes drivingtime from the plant. Shertzer told Hyneman that they werehaving union trouble in the plant, that people were signingunion cards, and that Ken Hall, who favored the Union,had had an argument with employee Bob Mitchell, who didnot. President Hyneman telephoned Secretary-TreasurerGroff and told him the substance of Shertzer's statements,and the two then went to the plant, arriving there at about11 p.m.When Hyneman and Groff arrived at the plant, theywere in an angry mood. Passing through the mixing room,they found that employee Jim Helm, a doughmixer, wasnot at his station, as he should have been, and that Hall, acleanup man, was also not there. Hyneman and Groff thenwent outside and found Helm and Hall on the platformsmoking-Helm sitting on a cinderblock, and Hall leaningagainst a trash bin, about 12 feet apart. President Hynemanasked Hall what he was doing there. Hall said that he hadbeen working in the oven room for some time and thatbecause of the heat he had come outside to cool off. Hyne-man said that he could not tolerate that. Hall immediatelyput out his cigarette and went back inside. After Hall left,Helm, who continued to sit on the cinderblock, told Hyne-man that he had a problem with a medical insurance claim,and requested Hyneman's help. Hyneman told Helm tobring the form to him in the morning and he would assistHelm, at which point Helm went back to work.Later in the evening, Hyneman came to Hall in the plantand said that he was sorry for yelling at Hall, but that hehad done so because he wished to make the point that hewas not going to tolerate a union. Hyneman further saidthat he realized that it was hot in the oven room, and that itwas all right for Hall to go outside and cool off. Hynemanthen asked Hall what he knew about the union business,where the Union came from, and why Hall was trying tobring the Union in. Hall denied that he was attempting tobring the Union in.During that conversation, Hall asked Hyneman why he(Hall) had not been given a raise along with Shertzer.Hyneman denied that Shertzer had been given a raise. Al-though he had previously decided that Hall did not deservea raise, Hyneman gave Hall a noncommittal answer-[W]ewill see." According to Hall, Hyneman said that if theUnion came in Hall would get a 75-cents-an-hour raise, butthat if it did not Hall would get his 25 cents.Later in the evening of May 26, Hyneman and Groff metwith Douglas Shertzer, by prearrangement, in the parkinglot of a nearby restaurant. President Hyneman expressedhis anger at Shertzer for telling Hall of Shertzer's wage in-crease. Hyneman asked Shertzer whose side he was on,Shertzer replying that he was attempting to help Hyneman.President Hyneman said that he was "pretty disgusted"that Shertzer would tell another employee of a confidentialmatter like a wage increase. Hyneman then directed Shert-zer to go back to Hall and tell him that Shertzer had not gotan increase; otherwise, "heads would roll."5. May 27; President Hyneman's statement to RohrerOn May 27 President Hyneman, as was his custom, dis-tributed paychecks to employees. As he gave Ken Rohrerhis paycheck, Hyneman said in jocular fashion, "Here isyour check, union steward." Rohrer took it as a joke.6. May 27; President Hyneman's interrogation of SwiftEmployee Charles Swift signed a union card at the May21 union meeting. Swift solicited and secured the authoriza-tion cards of employees Robert Fickes and George Heisel-man and, through Heiselman, was instrumental in securingthe authorization card of employee Dawn Heiselman.When President Hyneman gave Swift his paycheck onMay 27, Hyneman asked Swift if he had heard anythingabout a union. Swift replied that he had not, and that heknew nothing. Hyneman kicked some corrugated boxeslying nearby and said that if he was not the boss he wouldbe "kicking some asses," and walked away.7. May 27; Hall's conversation with GroffOn the night of May 27, employee Ken Hall came toSecretary-Treasurer Groff in the lunchroom in the plantand told Groff that he wished it to be clear that he hadnothing to do with the Union or with bringing it in. It willbe recalled that on the trip to the plant on the previousevening, Groff had been advised by President Hyneman ofthe substance of Shertzer's statements in his telephone con-versation with Hyneman. Among those statements wasShertzer's declaration that Hall was arguing in favor of theUnion.Groff replied to Hall that he had heard from severalsources that Hall knew something about the Union, andthat he would check other sources to determine whetherHall was lying.Hall then told Groff that he had been promised a raise byPlant Manager Boaman but had not got it, and that Pres-ident Hyneman had told him the night before that he couldnot get it because of the Union. Groff replied that he didnot think it right for Hyneman to say that, and that he499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould check it out.' Ultimately, Hall received the raise re-troactively-for the reason, according to Respondent's tes-timony, that although Plant Manager Boaman had ex-ceeded his authority in telling Hall, without prior clearancefrom President Hyneman or Secretary-Treasurer Groff, thathe would get the raise, and although Hyneman did notthink that Hall deserved the raise, Respondent should hon-or the commitment.8. The May 31 meeting in the plantMonday, May 30, 1977, was Memorial Day, a paid holi-day for Respondent's employees, provided that theyworked the last scheduled workday before, and the firstscheduled workday after, the holiday.Over the weekend, Respondent repaired one of the ovens,a project which kept the plant closed through the followingTuesday. On Friday, May 27, 1977, a notice was posted inthe plant notifying employees that there would be a meet-ing in the plant on Tuesday, May 31 at 9 a.m., and thatemployees who attended the meeting would be paid for theday. The meeting was held, and all Respondent's employeesattended, including officials, supervisors, and office employ-ees.President Hyneman opened the meeting and describedthe various benefits Respondent had provided the employ-ees since taking over the business, and others which heplanned to provide.Plant Manager Boaman then spoke of his experiencewith the union in his former employment. In sum, ManagerBoaman said that the union was good at the beginning ineliminating sweatshop conditions in the industry, but thatafter it ran out of real issues, it had to look around forpicayune ones, and ultimately destroyed harmony in theplant. In addition, Boaman's former employer then mecha-nized the business and threw a lot of employees out ofwork.Secretary-Treasurer Groff spoke of the problems of thebusiness and Respondent's efforts to keep the plant in op-eration despite difficulties, and summed it up by stating thatif those actions did not demonstrate Respondent's efforts toprovide the employees with security, he was disappointed.Groff then went on to ask what complaints the employeeshad. At first employees were reluctant to speak but, after atime, employee Jim Helm stated that there had been nowage increase in the plant for nearly a year. That statementshocked Groff. After some discussion, Groff stated that Re-spondent would follow the same wage policies as those ineffect at Groff Potato Chips (another business in whichGroff had a proprietary interest); namely, to give wage in-creases twice a year-mid-year and December. Groff wenton to state that Respondent would "definitely" correct theproblem.Helm stated that the employees were tired of nickle-and-dime increases (a reference to the policies of the formerowner). Groff responded that Respondent's policy would atIt will be recalled that Groff was with President Hyneman at the meetingwith employee Douglas Shertzer on the previous evening in the restaurantparking lot, in which Hyneman had directed Shertzer to tell Hall that Shert-zer had not got a raise.least equal cost-of-living increases, "plus." Helm also raisedquestions as to the adequacy of Respondent's insuranceprogram and inquired about a pension system, adding thatthe Union had promised a pension. Other problems wereraised by employees, among them the condition of thewomen's restroom and a separate table in the lunchroomfor nonsmokers. To these Groff replied that the restroomand lunchroom problems would be taken care of. As to thepension, Groff said that Respondent was too young to makeany promises at the present time. Groff assured the employ-ees that he would look into any problems which he found.During the meeting Leroy Hyneman, the father of Com-pany President Glen Hyneman, whose status is more fullydiscussed infra, spoke briefly, asking the employees whythey wanted a union and why they were doing this to hisboy and Groff. There was also some discussion concerningindividual complaints (referred to as backstabbing or ru-mors) involving job security or shirking of duties by em-ployees. The record discloses no resolution of such com-plaints.At the conclusion of the discussion, employee Ray An-derson said that he thought that the employees should giveRespondent an answer, and suggested that a vote be takenon whether the employees wanted a union. At this point,Plant Manager Boaman having already left the meeting,President Hyneman and Secretary-Treasurer Groff with-drew and returned to their offices. Written ballots werepassed out by Ellen Britton, an office clerical, and LeroyHyneman; they were collected by Pius Yoder, a truck-driver, in a box, and counted by Britton and Leroy Hyne-man. All employees, including clericals and supervisors, ap-parently, voted. One employee, Helm, signed his ballot.Following compilation of the results, Baker Robert Pipkin,hereinafter found to be a supervisor, went to the office andasked President Hyneman and Secretary-Treasurer Groff toreturn to the meeting, Pipkin advising Hyneman and Groffthat the employees had voted that they did not want theUnion. When Hyneman and Groff returned to the meeting,it was announced that all ballots had been cast against theUnion except for two or three which bore question marks.President Hyneman and Secretary-Treasurer Groff ex-pressed their gratification. Someone in the audience, appar-ently Supervisor Pipkin, said that whoever was responsiblefor the Union should tell the Union that the employees didnot want it, and it should leave them alone.After the announcements, employee George Heiselmanarose and stated that it was not he who started the Union-that Charlie Swift had given him the union card. EmployeePhyllis Kline said that Swift was not at fault-that he wasnot the only one who passed out cards. President Hynemanthen told the employees to be sure to punch their timecardsin order to be paid for the day. He invited all the employeesto a nearby restaurant for lunch and the meeting broke upat about 11 a.m.Thereafter almost all the employees received a 20-cent-per-hour wage increase effective May 26.'4 Ken Hall and Douglas Shertzer, who had recently received a 25-cent-per-hour increase, did not get the 20-cent increase.500 KEYSTONE PRETZEL BAKERYC. Conclusions as to Interference, Restraint, and CoercionThe foregoing facts establish a pattern of conduct consti-tuting unfair labor practices, in part. That pattern is re-flected in the following described conduct.1. President Hyneman's authorization to employeeDouglas Shertzer to seek information from employees as tothe union activity and to report it to Hyneman, and histhereafter accepting Shertzer's reports. That action consti-tuted surveillance of employee union activity, and also en-couragement and authorization of surveillance.2. President Hyneman's interrogation of employee KenRohrer on May 23 as to what he knew of the Union, hisadmonition to Rohrer not to insult Hyneman's intelligenceby denying it, and Hyneman's statement that he had beentold that Rohrer and Ken Hall had been passing out unioncards and were ringleaders in the union activity. In the con-text of Hyneman's total statements in the conversation andthe other unfair labor practices found, that action consti-tuted coercive interrogation and an implicit assertion thatthe Respondent was engaged in surveillance of union activi-ties, and in toto tended to restrain employee engagement insuch activities.3. Against the backdrop of the reasons which broughtPresident Hyneman and Secretary-Treasurer Groff to theplant on the night of May 26, 1977, and President Hyne-man's admission to Ken Hall as to the motives for Hyne-man's action,President Hyneman's statement to Hall thathe would not tolerate Hall's actions constituted a rebuke forHall's union activity, and when combined with Hyneman'slater interrogation of Hall as to what Hall knew about theUnion and why he sought to bring it in, constituted coer-cive conduct tending to restrain further union activity byHall.In view of President Hyneman's accompanying conductin the other unfair labor practices found, Hyneman's inter-rogation of Charles Swift on May 27 as to whether Swifthad heard anything of the Union also constituted coerciveinterrogation. In the light of Respondent's surveillancethrough Shertzer, and Swift's actual activity in solicitingcards, it is inferred that Hyneman was aware of Swift'sinterest in and support of the Union, and that his kicking ofthe boxes and simultaneous remark as to kicking asses wasdesigned to convey to Swift Hyneman's exasperation overSwift's denial of knowledge which Hyneman knew Swiftmust have.4. Secretary-Treasurer Groffs statement to Ken Hall onthe night of May 27 concerning the Union and Hall's in-volvement with it. It has been seen that in the telephoneconversation between Douglas Shertzer and PresidentHyneman on May 26, Shertzer told Hyneman, among otherthings, that Hall was arguing in the plant with employeeBob Mitchell over the Union, with Hall favoring it andMitchell opposing. It has been further seen that on the tripto the plant President Hyneman advised Groff of the sub-stance of Shertzer's telephonic statements to Hyneman.We have also seen that later that night Hall came toGroff and asserted that he had nothing to do with theUnion or with bringing it in, and that Groff replied that hehad heard from several sources that Hall knew somethingabout the Union, and that he (Groff) would check othersources to determine whether Hall was lying. Those state-ments of Groff constituted an implicit assertion of surveil-lance of Hall's union activity and a restraint upon employeeexercise of rights guaranteed by the Act.5. Respondent's initial refusal to grant a 25-cent wageincrease to Ken Hall was both a discrimination within themeaning of Section 8(a)3) of the Act, and a restraint onHall's exercise of statutory rights. It has been seen thatPlant Manager Boaman, whose recommendations are nor-mally followed, recommended both Shertzer, the informer,and Hall, the union activist, for wage increases. So far asthe record reveals, Hall's work performance was never criti-cized by his superiors. At the time Plant Manager Boamaninformed Hall of the raise recommendation he told Hallthat he was impressed by Hall's work. Nevertheless, Shert-zer's raise was approved by President Hyneman and Hall'srejected. In such circumstances, the most reasonable infer-ence from the face of the conduct is that the approval ofShertzer's raise represented appreciation for his services asan informer, and the denial of Hall's a rebuke because ofhis support of the Union. Though Respondent's evidence isthat Shertzer was "not doing a bad job ... [and was] apretty good hustler", and that President Hyneman "didn'tthink that [Hall] was doing a very good job ...", the recordis devoid of any specific bases for those conclusions suffi-cient to overcome Plant Manager Boaman's evaluation andrecommendation. In addition, it is noted that when Hallbrought up the subject of the raise on the night of May 27,President Hyneman did not say that Hall's raise had beendenied, but merely that "we will see." That President Hyne-man was at that moment disposed to persist in the refusalseems indicated by his later direction to Douglas Shertzerto inform Hall that Shertzer had not been given a raise.That Hall was later given his raise reflects no more than arecognition that further withholding would be untenable inthe face of the evidence now known to be in the possessionof Hall. In any event, it does not dispel the fact of the priordiscrimination.It is therefore found that the withholding of Hall's in-crease for a period of time constituted discrimination be-cause of his union activities in violation of Section 8(aX3) ofthe Act, and interference, restraint, and coercion in viola-tion of Section 8(aX 1) of the Act.6. The May 31 meeting. The testimony of Respondent'sofficials Hyneman, Groff, and Boaman establishes that thepurpose of the May 31 meeting, though cloaked in terms ofdetermining the reason for claims of"backstabbing" amongthe employees, was in fact to determine the employees'grievances and to eliminate them, and that its basic aim wasto discourage employees from joining or adhering to theUnion. Thus, Plant Manager Boaman felt that the plantwas too small for a union, which would destroy harmonyamong the employees. Secretary-Treasurer Groff did notlike unions. He was of the view that the Union would causecommunication problems with the employees and hewished to keep it out of the plant. President Hyneman, like-wise, did not wish to have a union in the plant. While thoseopinions or desires are not evidence of unfair labor prac-tices, they, along with Respondent's prior conduct, are mat-ters against which Respondent's actions at the May 31meeting are to be evaluated.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, this was the first meeting Respondent had held toconsider the grievances of employees; indeed, it was thefirst occasion on which Respondent considered such mat-ters. That Respondent had been busy with operationalproblems, some unique, is no doubt true. However, theproblems and dissatisfaction appear to have existed forsome time without consideration by Respondent, and it wasnot until the employees manifested an interest in the Unionthat Respondent deemed it advisable to attend to them.The result was that, except for the pension question, virtu-ally every concern expressed by the employees was satisfiedby Respondent at, or as a result of, the May 31 meeting.In addition, it has been seen that Tuesday, May 31, wasnot a regular workday. The plant was closed and, so far asappears, no production employee worked that day. Em-ployees merely came to the plant for 2 hours in order topresent their grievances to Respondent and to have themadjusted in accordance with Respondent's aim to discour-age adherence to the Union. For that, employees were paida full day's pay. Except for paid holidays, this was the onlytime the Respondent ever paid employees for not working.Under the existing circumstances, such a payment, for suchpurposes, constituted an unlawful benefit. It is no answer tosay that an employer may use his own regular worktime tospeak to employees in opposition to a union, and continuewage payments during the time he speaks, for in this case,Tuesday was not a regularly scheduled workday. Had Re-spondent not paid them for attending the meeting, the em-ployees would have received no compensation for the day.The payments thus cannot be considered as wages in anysense. Attendance was required as a condition of receivingthe money, and not as a consequence of having reported towork. Any employee who had chosen to exercise his statu-tory right to refrain from attending the meeting would nothave been paid. The payments were thus unlawful not onlybecause they were a reward for participating in an activitycombating a union, but also because other employees whomight have refused to participate in it were denied the pay-ments.'The balloting at the meeting was also violative of theAct. Although the idea of the vote was suggested by em-ployee Anderson, and it was by written ballot, the vote washeld in Respondent's plant, with Respondent's knowledgeand acquiescence, in the presence of and with participationof the Respondent's supervisors. Under such circumstances,the poll can be said to have been conducted substantiallyunder the Respondent's sponsorship. Under the doctrine ofStruksnes Construction Co. Inc., 165 NLRB 1062 (1967),such polls comply with the Act only where certain criteriaare met, among them that assurances against reprisal aregiven to employees, and that the respondent has not en-gaged in unfair labor practices or otherwise created a coer-cive atmosphere. The burden is on the respondent to estab-lish those elements. Burns International Security Services,Inc., 225 NLRB 271 (1976). Here the record affirmativelyestablishes that no assurances were given employees againstreprisals. In addition, Respondent had in fact engaged inunfair labor practices and created a coercive atmosphere.Cf( U-Tell Corporation. 150 NLRB 1534 (1965): The Golub Corporation.Central Markets Operating Co., Inc., 159 NLRB 355 (1966).Thus, the polling was violative of Section 8(a)(1) of the Act.No problem of free speech is involved. The actions of Re-spondent at the May 31 meeting found to constitute unfairlabor practices are not Respondent's expressions of view,argument, or opinion, but its conduct.President Hyneman described himself as "elated" and"very happy" at the result of the balloting, as well he mighthave been, for in I week the Union's entire representationin the plant had been obliterated. Under the circumstances,the result of the balloting more reliably reflected the successof the unfair labor practices than it did the employees' un-coerced desires.In the light of these considerations,' it is found that theRespondent's entire course of conduct at the May 31, 1977meeting constituted interference, restraint, and coercion ofemployees in the exercise of rights guaranteed in Section 7of the Act. This includes paying employees to attend, on anon-workday, a meeting designed to combat a union cam-paign, soliciting and satisfying grievances, granting andpromising benefits, including wage increases, sponsoring apoll of employees without the safeguards required by theAct, and giving employees free lunches to celebrate theirrejection of the Union. CBS Records Division of CBS, Inc.,223 NLRB 709, 515 (1976), and cases there cited.The General Counsel alleges that President Hyneman'sactions on May 27 in addressing Ken Hall as "union stew-ard" created the impression of surveillance. I have foundthat Hyneman's characterization was jocular in nature andwas so regarded by Hall. On the facts, I find the remark notsusceptible of the General Counsel's interpretation, and willrecommend that the allegation be dismissed.D. The Alleged Refusal To BargainI. IntroductionOn June 1, 1977, the Union filed a representation petitionwith the Regional Office for Region 4 requesting an electionamong Respondent's production and maintenance employ-ees. No election has been held on that petition because ofthe unfair labor practice charge filed by the Union on June16, 1977.Though the Union made no request of the Respondent tobargain, the General Counsel contends that under the prin-ciple of N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969), the Board may issue a bargaining order where theemployer's unfair labor practices undermine a union's ma-jority or so interfere with employee free choice as to fore-close the possibility of a fair election being held. See LudwigFish & Produce, Inc., 220 NLRB 1086 (1975); Steel-Fab,Inc., 212 NLRB 363 (1974).There is disagreement, referred to hereafter, as to thescope of the appropriate unit. However, I find that the dis-positive question is whether the Union ever represented amajority of the employees. We will therefore first considerthat problem.6 Other contentions of the General Counsel concerning the May 31 meet-ing are found not supported by the evidence.502 KEYSTONE PRETZEL BAKERY2. The Union's majorityThe appropriate unit is found to consist of 29 persons.The Union presented 17 signed cards in the following form:Local No. 6B. & C. W. I. U. of A.-AFL-CIO5416 Rising Sun Ave.-Phila., Pa. 19120-329-8833I, (Print Name), (Date Employed) the undersigned,employee of the (Name of Company), Home Ad-dress, Phone, City, hereby authorize the Bakeryand Confectionery Workers Local No. 6 to representme and, in my behalf, for the purpose of collectivebargaining to negotiate and conclude all agreements inrespect to rates of pay, wages, hours of employment, orother conditions of employment.Department Shift, Job Title, Signature of Em-ployee DateThe Respondent contends that a number of the cards,enough to destroy the Union's majority, are not valid evi-dence of designation of the Union as a bargaining repre-sentative, for the reason that they were procured upon therepresentation that their purpose was only to secure aBoard election, and thus may not be used to establish adesignation.An authorization card secured as a result of substantialmisrepresentation does not constitute evidence of designa-tion of a union as a bargaining representative, even thoughthe card may plainly state that it does. Thus, a representa-tion by a solicitor that a card will be used only to secure anelection normally authorizes its use only for that purpose.However, the mere representation that cards will be used tosecure an election does not ipsofacto constitute such a mis-representation as to invalidate a designation. Thus, authori-zation cards may have a dual purpose. Before the Boardwill proceed on a petition for certification in a representa-tion case, it normally requires a showing of interest on thepart of the petitioning and other interested labor organiza-tions. That showing may consist of signed and dated autho-rization cards, designating the union as the bargaining rep-resentative of the signatory employees. (NLRBCasehandling Manual (Part Two) Representation Proceed-ings, 11020-11039). In the instant case the Union's evidenceof representation is of that character. Other evidence mayalso be used. The Board's requirement does not, of course,establish that a purpose of an authorization card is to se-cure an election, if the card itself does not so provide, sincethe union may intend to seek voluntary recognition fromthe employer, without resort to the Board. The Board's re-quirement as to showing of interest thus has no necessaryrelation to the Union's purpose in securing the cards.Where the solicitor makes no representation as to thepurpose of a card containing a clear statement that it con-stitutes a designation, or makes no statement that the cardwill be used for another, and perhaps different, purpose,and the employee voluntarily signs it, no problem arises,for, except in perhaps extraordinary circumstances, the ex-ecution constitutes a designation, even if the employee doesnot read it. As the Supreme Court said in General SteelProducts, Inc. v. N.L.R.B., 395 U.S. 575, 606): "... employ-ees should be bound by the clear language of what theysign," unless the solicitor directs them to disregard the lan-guage on the document. A problem arises only when therepresentations of the solicitor are different from those onthe card, and the employee signs it.The controlling rule in such case, as I understand thedecisions, is that a representation by a solicitor that an au-thorization card will be used to secure an election rendersnugatory a statement on the card declaring it to be a desig-nation, if the solicitor represents "explicitly or indirectly"that the card will be used only for the purpose of securingthe election. Among the significant and relevant cases arethe following. Cumberland Shoe Corporation, 144 NLRB1268 (1963): Levi Strauss & Co., 172 NLRB 732 (1968);General Steel Products, Inc., 157 NLRB 636. 643 648(1966), 395 U.S. 575, 584, 592, 604-609 (1969) (sub nomN.L.R. B. v. Gissel Packing Co., Inc.); Hedstrom Company, asubsidiary of Brown Group, Inc., 223 NLRB 1409 (1976).However, the limitations only or sole need not be ex-pressed, in haec verba or in explicit language. What I con-sider to be the controlling principles were delineated by theBoard in the Levi Strauss case (172 NLRB at 733) wherethe Board said:Thus the fact that employees are told in the courseof solicitation that an election is contemplated, or thata purpose of the card is to make an election possible,provides in our view insufficient basis in itself for vitiat-ing unambiguously worded authorization cards on thetheory of misrepresentation. A different situation ispresented, of course, where union organizers solicitcards on the explicit or indirectly expressed representa-tion that they will use such cards only for an electionand subsequently seek to use them for a different pur-pose; i.e., to establish the Union's majority indepen-dently. In such a situation the Board invalidates thecards for majority computation because the nature ofthe representation is such as to induce a conditionaldelivery for a restricted purpose and there is apparentfraud when that restriction is exceeded.7In the General Steel case, the Supreme Court, after not-ing with approval the above language of the Board, indi-cated its concern that the Board go no further in acceptingdesignations in such circumstances than it had gone in theGeneral Steel case. The Court said at 607-609:We agree, however, with the Board's own warningsin Levi Strauss & Co., 172 NLRB No. 57, 68 LRRM1338, 1341, and n. 7 (1968), that in hearing testimonyconcerning a card challenge, trial examiners should notneglect their obligation to ensure employee free choiceby a too easy mechanical application of the Cumber-"The foregoing does not, of course, imply that a finding of misrepresen-tation is confined to situations where employees are expressly told in haecverba that the 'sole' or 'only' purpose of the card is to obtain an election. TheBoard has never suggested such a mechanistic application of the foregoingprinciples, as some have contended. The Board looks to substance ratherthan to form. It is not the use or nonuse of certain key or "magic" words thatis controlling, but whether or not the totality of circumstances surroundingthe card solicitation is such as to add up to an assurance to the card signerthat his card will be used for no purpose other than to help get an election."503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDland rule. [The court then quoted most of the languagequoted above from the Board's Levi Strauss opinion.]... We ...feel that the trial examiner's findings inGeneral Steel (see n. 5, supra) represent the limits of theCumberland rule's application. We emphasize that theBoard should be careful to guard against an approachany more rigid than that in General Steel. And we re-iterate that nothing we say here indicates our approvalof the Cumberland Shoe rule when applied to ambigu-ous, dual-purpose cards.Subsequent Board Decisions indicate that the Board hasheeded the words of the Court. Federal Stainless Sink Div.of Unarco Industries, Inc., 197 NLRB 489 (1972); HedstromCompany, supra.I interpret these various decisions to mean that if a solici-tor expressly states to an employee, without qualifying lan-guage, that the purpose of the card is to secure an election,that will be deemed to be the operative purpose, in theabsence of evidence of communication, by some means, ofanother purpose. We turn then to the facts in the instantcase.The representationsThe Union secured 17 signed cards from employees inthe appropriate unit, which are the evidence of its majoritystatus. As to 4 of the cards, those of Sherry Anderson,George F. Heiselman, Dawn Heiselman, and Robert M.Fickes, in each case those cards constitute unconditionaldesignation of the Union as bargaining representative of itssignatory; that is to say, there is no evidence of any accom-panying representations by the solicitor modifying the dec-laration on the face of the cards as to their meaning. A fifthcard, signed by employee Nancy Walton at the behest ofemployee Pauline Swift, is also found to consititute a validdesignation, despite mistaken testimony by Union BusinessRepresentative Thomas Murray to the effect that Waltonsigned the card at his solicitation.However, as to the other 12 cards, the testimony of Busi-ness Representative Murray, who secured the cards, raisessome doubts as to whether they constitute unconditionaldesignations. Murray credibly testified, without contradic-tion, that he received 7 of the signed cards from their signa-tories at the May 21, 1977, union organizational meeting.These were the cards of employees Doris Kelly, LesterMumma, Kenneth Rohrer, Margaret Stoy, Charles Swift,Janet Swift, and Pauline Swift. In his testimony, Murraythus described the circumstances under which those cardswere secured:I passed them [the cards] out to the group in attend-ance at the meeting.... I told them that the card is tobe used for the purpose of bringing a federal electioninto the plant, and through this process we would beable to have a chance to become the bargaining agentfor wages, hours and working conditions and benefits.[p. 121]If we would win the election by 50 percent and onevote ...people signed the cards in front of me. Andwhile they were looking at the cards, I said, "Do ex-actly as the card says."And to the best of my knowledge, they all reviewedthe cards, looked at them and signed them. [p. 122]Q. Did you give any instructions when you passedout the cards?A. I told them I would like to file for an election assoon as possible and the sooner we could get the cardssigned and get them back into my possession, I wouldget down and file for an election. [p. 127]Murray's further credited testimony is that he secured theother 5 cards by individual solicitation on various datesfrom May 23 to May 27, 1977. These are the cards of em-ployees James Helm, Phyllis Kline, Doris Geyer, KennethHall, and Sandra Mays. In each of these cases he told theemployee that the purpose of the card was to get an electionin order to negotiate a contract. Thus he testified,Q. [By Mr. Davison] .... At that meeting [May 21]and at each of the individual meeting[s], except thedual meeting with Kline and Geyer, you told all theemployees the same thing. The purpose of the cardswas to get a federal election into the plant for the pur-pose of negotiating a contract?A. Yes, sir.Q. Is that correct?A. Yes.8[p. 149]On that state of the record, if there were no other evi-dence, it would appear that most of the cards secured byBusiness Representative Murray would not constitute effec-tive designations of the Union. For in the majority of thosecases, there is no showing that the card signers read thecard. Thus, the evidence in those instances shows only thatthe employees signed a card on the representation that itspurpose was to secure an election. That being so, there is noevidence in such cases warranting a finding that the signingof the cards constituted a designation of the Union as thesignatory's bargaining representative. It is no answer to saythat such employees are bound by the representation on thecard to the effect that the signatory designated the Union,for they were not made aware of it. Nor is it an answer tosay, as is correct, that ordinarily the signing of a card con-taining a designation constitutes a designation whether theI Counsel Davison's exception of the dual meeting with Kline and Geyer isnot clear. Kline and Geyer signed their cards at Murray's solicitation atKline's home. Murray's testimony is that on that occasion he told Geyer that"the purpose of the card was to bring a federal election in the plant, con-ducted by the National Labor Relations Board, for the purpose of negotiat-ing a contract for wages, better benefits, working conditions and etc." As toKline, Murray's testimony is that ". .. I asked her if she could [sic] care tosign a card to bring an election in, for the purpose of negotiating a contract,to better the wages, working conditions, etc., the benefits and things of thisnature."As to Sandra Mays, Murray testified:JUDoE SCHNEIDER: Mr. Murray, I understand that before Ms. Mayssigned the card, you told her that the purpose was to get a contractnegotiated in the plant for better working conditions?THE WITNEs: The purpose was to bring an election in the plant forcontract negotiations, of better wages, working conditions and benefits.Yes, sir.JUDGE SCHNEIDER: To bring an election into the plant?THE WITNESS: Yes, sir.504 KEYSTONE PRETZEL BAKERYemployee reads it or not. For in such case, the only evi-dence as to the purpose of the signature is that stated on thecard, there is nothing to impeach it, and therefore no basisfor questioning its effectiveness. In such a situation, as theCourt said in General Steel (Gissell), supra at 606: "...employees should be bound by the clear language of whatthey sign ...." In the instant case, however, a differentpurpose was attributed to the card by the solicitor, thusposing a question as to what was or were the operativepurpose or purposes. In such a situation the signatory can-not be charged with constructive notice of the declarationon the face of the card, for, if that were law, the mere act ofsigning a card containing a statement of designation wouldalways constitute a designation, and representations to thecontrary by solicitors would be totally ineffectual to modifythe effect of the signature. Thus, there could be no suchdoctrine as a misrepresentation capable of avoiding a desig-nation stated on the card itself. It therefore follows thatwhere the solicitor's representation as to the purpose of thecard differs from the statement on the card itself, the latterstatement becomes significant only if the employee readsthe card. Only then can a question arise as to whether theact of signing constitutes a designation. For, absent that,neither the signature nor the accompanying conduct reflecta conscious or advertent designation. The burden being onthe General Counsel to establish that the Union represent-ed a majority, an absence of proof that, in such circum-stances, the employee read the card precludes a finding thatthe card constitutes a designation.Of course, other and subsequent conduct of the signatorymay indicate his adoption, affirmation, or ratification of thedesignation, or his acceptance of the Union as his bargain-ing representative. Any such probative conduct, whateverits form, will, of course, establish a valid designation.In the instant case, there is no evidence that Mays, Kline,or Geyer read the cards they signed, or were advised thatthe cards constituted designations. Nor is there evidence ofsubsequent conduct by them construable as adoption orratification of the purported designations. There being noevidence of communication to Mays, Kline, or Geyer ofany other purpose for the cards, it follows that their cardswere secured upon the representation that they would beused only to secure an election. Consequently, the cards ofMays, Kline, and Geyer do not constitute designations ofthe Union as a bargaining representative.Kenneth Rohrer and Charles Swift, two of the seven whosigned cards at the May 21 meeting, solicited for the Unionthereafter. Their entire course of conduct thus indicatesthat their signing of the cards is to be construed as a desig-nation of the Union, and I so find. The circumstances ofKenneth Hall's signing of his card, and his later conduct,indicate that his card also is to be considered a designation,and I so find. Murray's credited testimony is that Hall was"very elated that I was there, to sign the card." Hall testi-fied as a witness for the General Counsel but was not ques-tioned as to his card. I deem his testimony and his conductto reflect approval and support of the Union throughout,though he denied it when questioned by Hyneman andGroff. James Helm also testified as a witness for the Gen-eral Counsel. I infer, from the totality of the circumstances,that Helm approved of and supported the Union and thathis card is therefore to be considered a designation.Thus the Union has effective designations from no morethan 14 of the 29 employees in the appropriate unit, not amajority.9It is consequently found that the evidence doesnot establish that the Union had been designated as collec-tive-bargaining representative of Respondent's employeesin the appropriate unit at the time in question.That finding, if correct, disposes of the refusal to bargainallegation. No contention is raised that a bargaining ordershould issue even if the Union is found not to have a major-ity. Assuming those facts, the scope of the appropriate unitneed not be determined. However, the Board may disagreewith my conclusion on the majority question. For that rea-son, I will resolve the issues as to the appropriate unit.3. The appropriate unitThe parties appear to be in agreement that a productionand maintenance unit is appropriate. However, they are indisagreement concerning the composition of that unit. Theyagree as to the inclusion of 28 employees who comprise theunit contended for by the General Counsel. Respondentcontends, and the General Counsel and the Union dispute,that 7 other employees should be included in the unit.The truckdriverPius Yoder is Respondent's regular truckdriver. He deliv-ers Respondent's product over the road to various places inPennsylvania and Ohio, sometimes being away from theplant more than 2 days at a time. Though he receives thesame fringe benefits as other unit employees, Yoder, unlikethem, has no set reporting time, does not punch a time-clock, and is paid a salary. Other employees in the GeneralCounsel's proposed unit are hourly paid. Yoder is the high-est paid employee in the plant, receiving $25 more permonth than the bakers, who are also salaried, and whomthe General Counsel would also exclude. Yoder is paidovertime calculated on the basis of the estimated time re-quired for his work. Occasionally, according to the testi-mony of Company President Glen Hyneman, "if we reallyget jammed up" and Yoder does not have deliveries tomake, he will work in the plant loading trucks or movingskids. However, this occurs only two or three times amonth. Yoder's community of interest with other employ-ees in the appropriate unit proposed by the General Coun-sel and the Union is thus tenuous.Board decisions appear to indicate that where no otherunion is claiming to represent truckdrivers, they may ap-propriately be either included in or excluded from a pro-duction and maintenance unit, depending largely upon the' This assumes that the other five cards secured at the May 21 meeting arevalid. However, no final determination is made in that regard. Business Rep-resentative Murray's credited testimony is that those who signed cards atthat meeting "reviewed the cards." I construe this to mean that the signato-ries read the cards. Whether that action makes them designations as dualpurpose cards, is a question now unnecessary to decide. My findings as to thecards of Mays, Kline, and Geyer dispose of the majority question. It may beadded however, that if my premises for rejecting the cards of Mays, Kline,and Geyer are incorrect, all the cards secured at the May 21 meeting shouldprobably be counted.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwishes of the petitioning union. Marks Oxygen Company ofAlabama, 147 NLRB 228 (1964); Fayette ManufacturingCo. Inc., Division of Dayton Steel Foundry, 193 NLRB 312(1971); Pacemaker Mobile Homes, a Division of LonerganCorporation, 194 NLRB 742 (1971). Cf Donald Carroll Met-als, Inc., 185 NLRB 409 (1970), and Container ResearchCorporation, 188 NLRB 586 (1971). On the basis of thoseprecedents I conclude that Pius Yoder is to be excludedfrom the appropriate unit.The bakersRespondent employs three bakers whom the GeneralCounsel and the Union would exclude from the appropriateunit, and whom Respondent would include. The GeneralCounsel and the Union contend that the bakers responsiblydirect and discipline employees and adjust their grievances,and are supervisors under Section 2(1 1) of the Act. Respon-dent contends to the contrary.At the times relevant here (late May and early June1977), Respondent was working three shifts, with one bakeron each shift. During the day, Company President Hyne-man and Plant Manager Boaman are usually present at theplant to supervise operations, generally leaving in late after-noon or early evening. However, they may be reached athome by phone in the event of an emergency. According toRespondent's testimony, Hyneman and Boaman are theonly persons in the plant who exercise supervisory author-ity. At the relevant time, eight employees were employed onthe second shift, six on the third shift, and the remainder onthe first shift. On the first shift two ovens are operated, andtwo doughmixers are required. On the two later shifts, onlyone oven is operated and only one doughmixer required.The baker is responsible for the production of pretzels ofgood quality. To that end he inspects and directs the workof the doughmixer to insure that the dough will producepretzels of the required quality. Bakers are salaried, in con-trast to all other employees, who, except for Pius Yoder, arehourly paid. Bakers' pay per week is substantially higherthan that of hourly paid employees.On the two late shifts, the baker has the additional re-sponsibility of insuring that the finished pretzels are prop-erly packaged and labeled by employees called packers. Tothis end the baker oversees and directs those operations, aswell as the work of the doughmixer. The bakers on the twolate shifts thus responsibly direct the work of employeesand are therefore supervisors under the Act. Taylor BakingCompany, 143 NLRB 566, 567 (1963).In addition, the record discloses other indicia of supervi-sory authority in the bakers. Thus, on at least one occasion,the second shift baker, Robert Pipkin, directed James Swift,a doughmixer, who refused to load the salter, to punch outand to go home if he did not want to work. After Swift hadpunched out, Pipkin told him that he might remain at workand help pack pretzels, if he wished. Swift refused. WhenSwift reached home he was told by his mother that Man-ager Boaman had telephoned and had asked her to conveythe message to Swift that he had been discharged. I con-clude that Pipkin has authority to send employees home ifthey do not perform their duties, to assign them to differenttasks, and to effectively recommend their termination.Bakers appear to have the authority to adjust minorgrievances, are viewed by employees as bosses, and werereferred to by President Hyneman in his testimony as fore-men or supervisors.On the above facts, I conclude that the bakers have au-thority to use independent judgment for the purpose of re-sponsibly directing employees, assigning them, adjustinggrievances, disciplining them, and effectively recommend-ing their discharge. Bakers who responsibly direct the workof employees are supervisors within the meaning of the Act.The three bakers here, Robert J. Ziegler, Robert L. Pipkin,and Christ A. Yoder, are found to be supervisors, and are tobe excluded from the appropriate unit. Cf: Dobbs House, ADivision of Squibb-Beechnut, Inc., 182 NLRB 675, 676(1970).Leroy HynemanLeroy Hyneman is the father of Company President GlenHyneman. Leroy is the proprietor of a nursery and land-scaping business which occupies most of his time in season-able weather. During interim periods he works for Respon-dent.The record discloses that Leroy Hyneman works substan-tially fewer hours for Respondent during the busy periodsof his nursery-landscaping business. Nevertheless, duringthe larger part of the year, he works significant enough pe-riods of time for Respondent to warrant his inclusion in theappropriate unit if he is an ordinary employee. WhileLeroy's record suggests that during temperate seasons andweather he works a minimal schedule, he is not singular inthat regard. Respondent has a number of persons who workonly on call from time to time when Respondent requiresextra help. I infer that these latter employees are free torefuse employment when called without prejudice to theirstatus. Thus, with respect to availability, Leroy Hyneman'sstatus seems to be little different from theirs.However, other facts suggest that Leroy is not an ordi-nary employee. In order to enable President Glen Hyne-man to purchase his 40 percent interest in the business,Leroy borrowed $25,000 from a bank, which sum Leroygave to Glen. As collateral for the loan, Leroy gave thebank a mortgage on his home. Glen Hyneman makes thepayments to the bank on the loan. If the business fails, orfor some other reason Glen fails to make payments on theloan, the mortgage is subject to foreclosure. Leroy thus hasa direct financial stake in the maintenance of the business,even though he has no proprietary interest in it. It has beenseen that at the May 31 meeting, Leroy Hyneman spokeand asked the employees to give Glen an opportunity torun the business without a union.In these circumstances, in view of the financial involve-ment of Leroy Hyneman in the acquisition of the Companyand his continuing economic interest in its well-being andsurvival, the filial connection, and the fact that Leroy hashis own independent business, it appears to me that Leroy'spredominant interest lies more substantially with manage-ment than with the other employees, thus giving him a spe-cial status in the plant, and minimal community of interestwith employees in the appropriate unit as to conditions ofemployment. Since this conclusion deprives Leroy Hyne-506 KEYSTONE PRETZEL BAKERYman of a voice in the selection of a bargaining representa-tive for the appropriate unit, it will be recommended thathe be excluded from the unit. Economy Cash Stores, Inc.,a/k/a Cardinal Food Town, 202 NLRB 930 (1973); MarvinWitherow Trucking, 229 NLRB 412 (1977).Michael BoamanMichael Boaman is the son of Plant Manager Boaman.During 1977 Michael was a student attending school inNew Jersey. At times he came home on weekends andworked in the plant at the discretion of his father, cleaningup. However, Michael did not come home for that purpose.Respondent's payroll records disclose payments to Mi-chael on some 9 weeks during the second quarter of 1977for some 124 hours at a rate of $3.05 per hour. However,Michael was sometimes clocked in for periods when he didnot work. In view of this, I find the records and the testi-mony unreliable as indicators of the extent of Michael Boa-man's employment during the relevant period-particularlysince the substantial part of his claimed employment wasduring weekends, when no other employees were in theplan. I therefore conclude that the evidence does not satis-factorily establish that Michael Boaman worked a signifi-cant enough part of a relevant period of time to warrant hisinclusion in the appropriate unit. It is therefore unnecessaryto consider whether his filial relationship to the plant man-ager is a probative factor.Joanne HerbertJoanne Herbert is a part-time employee. Respondent em-ploys a number such in the appropriate unit who workvarying hours and at varying times, at the call of Respon-dent, according to Respondent's need and their availability.Except for Herbert, the parties agree that the part-time em-ployees should be included in the unit. After initially stipu-lating to the inclusion of Herbert in the unit, the GeneralCounsel withdrew from the stipulation. He now contendsthat Herbert is a casual employee who should be excludedbecause she worked a minimal amount of time in the quar-ter preceding the Union's alleged attainment of majority(about late May 1977).The General Counsel's contention is rejected. While thepayroll records do not disclose significant employment ofHerbert during the second quarter of 1977, they show sub-stantial employment in the preceding and succeeding quar-ters. In these circumstances, I find that Herbert is to beincluded in the appropriate unit.IV. THE REMEDYHaving found that Respondent has committed unfair la-bor practices, I will recommend that Respondent be or-dered to cease and desist therefrom, and take certain affir-mative action required to effectuate the policies of the Act.[Recommended Order omitted from publication.]507